Exhibit 10.14(b)

 

 

 

ToThe Hongkong and Shanghai Banking Corporation Limited
The Hong Kong Special Administrative Region GUARANTEE (Limited Amount)

 

1.Definitions

 

“Bank” means The Hongkong and Shanghai Banking Corporation Limited or any person
who is entitled at any future date to exercise all or any of the Bank’s rights
under this Guarantee;

“Banking Facilities” means such facilities as the Bank may make or continue to
make available to the Customer or to any other person at the request of the
Customer at any branch or office of the Bank and whether now or in the future;

“Customer” means all or any one or more persons whose names and addresses are
specified in the Schedule;

“Default Interest” means interest at such rate as the Bank specifies in its
Tariff Book from time to time, compounded monthly if not paid on the dates
specified by the Bank;

“Exchange Rate” means the rate for converting one currency into another currency
which the Bank determines to be prevailing in the relevant foreign exchange
market at the relevant time, such determination to be conclusive and binding on
the Guarantor;

“Guaranteed Monies” means (i) all monies and liabilities in any currency
whenever and however incurred, whether with or without the Guarantor’s knowledge
or consent and owing by the Customer to the Bank at any branch or office at any
time, whether separately or jointly with any other person, actually or
contingently whether presently or in future in any capacity including as
principal or as surety; (ii) interest on such monies (both before and after any
demand or judgment), to the date on which the Bank receives payment, at the
rates payable by the Customer or which would have been payable but for any
circumstance which restricts or prohibits payment; (iii) any amount due under
the indemnity in Clauses 9 and 16.03 below; and (iv) all expenses and fees
incurred or charged by the Bank in enforcing this Guarantee on a foil indemnity
basis;

“Guarantor” means all or any persons whose names and addresses are specified in
the Schedule together with their executors, administrators, successors and
assigns;

“Maximum Liability” means (i) the Specified Sum; (ii) Default Interest on that
sum; and (iii) expenses of the Bank in enforcing this Guarantee on a full
indemnity basis; where a liability for Guaranteed Monies is incurred in a
currency different from the currency in which the Maximum Liability is stated
and the equivalent of that liability in the currency in which the Maximum
Liability is stated, calculated at the Exchange Rate, has increased since it was
incurred, that increase shall be added to the Maximum Liability;

“person” includes an individual, firm, company, corporation and an
unincorporated body of persons;

“Process Agent” means the person, if any, whose name and Hong Kong address are
specified in the Schedule;

“Specified Sum” means the sum specified as such in the Schedule; and

“Tariff Book” means the Bank’s tariff book which is available upon request or
accessible at http://www.commercial.hsbc.com.hk/l/2/commercial/
customer_service/tariffs or such other source as may replace that webpage.

 

2.Interpretation

 

2.01Where there are two or more persons comprised in the expression “the
Customer” the Guaranteed Monies shall include all monies and liabilities due
owing or incurred to the Bank by such persons whether solely or jointly with one
or more of the others or any other person(s) and the expression “the Customer”
will be construed accordingly.

2.02Where the persons comprised in the expression “the Customer” are carrying on
business in partnership under a firm name or are trustees of a trust the
Guaranteed Monies (notwithstanding any change in the composition of that
partnership) shall include the monies and liabilities which shall at any time be
due owing or incurred to the Bank by the person(s) from time to time carrying on
the partnership business under that name or under any name in succession thereto
and includes those due from all persons from time to time being trustees of that
trust and the expression “the Customer” shall be construed accordingly.

2.03Where there are two or more persons comprised in the expression “the
Guarantor” the obligations of each such person as Guarantor under this Guarantee
shall be joint and several.

 

 

 

  

3.Guarantee

 

3.01In consideration of the Banking Facilities, the Guarantor guarantees to pay
the Guaranteed Monies to the Bank on demand.

3.02The liability of the Guarantor under this Guarantee shall not exceed the
Maximum Liability.

3.03The Guarantor shall, subject to Clause 3.02, pay Default Interest (to the
extent that it is not paid by the Customer) on the Guaranteed Monies from the
date of demand by the Bank on the Guarantor until the Bank receives payment of
the whole of the Guaranteed Monies (both before and after any demand or judgment
or any circumstances which restrict payment by the Customer).

3.04A certificate of balance signed by any duly authorised officer of the Bank
shall be conclusive evidence against the Guarantor of the amount of the
Guaranteed Monies owing at any time.

3.05The Bank shall be entitled to retain this Guarantee and any security it has
in respect of the Guaranteed Monies until it is satisfied that any repayment of
the Guaranteed Monies will not be avoided whether as a preference or otherwise.

 

4.Continuing and Additional Security

 

4.01This Guarantee is a continuing security and shall secure the whole of the
Guaranteed Monies until one calendar month after receipt by the Bank of notice
in writing by the Guarantor or a liquidator, receiver or personal representative
of the Guarantor (in the event of the death of the Guarantor) to terminate it.
In the case of the Guarantor’s death, this Guarantee shall remain binding as a
continuing guarantee on that Guarantor’s heirs, executors, successors or
administrators until the expiry of notice given in accordance with this Clause.
Nevertheless and despite the giving of such notice, this Guarantee shall
continue to apply to the Guaranteed Monies in respect of which the Customer is
or becomes actually or contingently liable up to such termination and the
Guarantor guarantees to pay such Guaranteed Monies to the Bank on demand whether
that demand is made before, at the time of or after such termination.

4.02Where there is more than one person comprised in the expression the
“Guarantor”, any notice under Clause 4.01 above may be given by any one of the
persons comprising the Guarantor. The Bank will treat any such notice as
terminating that Guarantor’s liability to the extent provided in Clause 4.01
without affecting or terminating the obligations or liability of any other
person comprising the Guarantor and this Guarantee shall continue to bind those
persons as a continuing guarantee.

4.03This Guarantee is in addition to, shall not be affected by and may be
enforced despite the existence of any other guarantee or security held by the
Bank.

4.04Where there is more than one person comprised in the expression “the
Guarantor”, if for any reason this Guarantee is not or ceases to be binding on
any Guarantor, it shall subject to Clause 3.01 remain binding as a continuing
security on the remaining person(s) comprising the Guarantor.

4.05The obligations of the Guarantor under this Guarantee shall not be affected
by any of the following:

  

(i)any part payment of the Guaranteed Monies by the Customer or any other
person;

(ii)any change in the name or constitution of the Customer, the Guarantor or the
Bank;

(iii)any merger, amalgamation, reconstruction or reorganisation affecting the
Customer, the Guarantor or the Bank;

(iv)the death, mental incapacity, bankruptcy, insolvency, liquidation or
administration of the Customer or the Guarantor; and

(v)any other act, omission, event or circumstance which but for this provision
would discharge any Guarantor from liability under this Guarantee.

 

5.Customer’s Accounts

 

The Bank may, at any time and despite the termination of this Guarantee,
continue any existing account and open any new account in the name of the
Customer and no subsequent transactions, receipts or payments involving such new
accounts shall affect the liability of the Guarantor.

 

 

 

  

6.Payments

 

6.01Payments by the Guarantor shall be made to the Bank as specified by the Bank
without any set-off, counterclaim, withholding or condition of any kind except
that, if the Guarantor is compelled by law to make such withholding, the sum
payable by the Guarantor shall be increased so that the amount actually received
by the Bank is the amount it would have received if there had been no
withholding.

6.02Payment by the Guarantor to the Bank shall be in the currency of the
relevant liability or, if the Bank so agrees in writing, in a different
currency, in which case the conversion to that different currency shall be made
at the Exchange Rate. The Bank shall not be liable to the Guarantor for any loss
resulting from any fluctuation in the Exchange Rate.

6.03No payment to the Bank under this Guarantee pursuant to any judgment, court
order or otherwise shall discharge the obligation of the Guarantor in respect of
which it was made unless and until payment in full has been received in the
currency in which it is payable under this Guarantee and, to the extent that the
amount of any such payment shall, on actual conversion into such currency, at
the Exchange Rate, fall short of the amount of the obligation, expressed in that
currency, the Guarantor shall be liable for the shortfall.

6.04Any monies paid to the Bank in respect of the Guaranteed Monies may be
applied in or towards satisfaction of the same in such manner as determined by
the Bank or placed to the credit of such account (including a suspense or
impersonal account) and for so long as the Bank may determine pending the
application from time to time of such monies in or towards the discharge of the
Guaranteed Monies.

6.05If any monies paid to the Bank in respect of the Guaranteed Monies are
required to be repaid by virtue of any law relating to insolvency, bankruptcy or
liquidation or for any other reason, the Bank shall be entitled to enforce this
Guarantee as if such monies had not been paid.

 

7.Set-off

 

The Bank may, at any time and without notice, apply any credit balance to which
the Guarantor is entitled on any account with the Bank in or towards
satisfaction of the Guaranteed Monies. For this purpose, the Bank is authorised
to purchase, at the Exchange Rate, such other currencies as may be necessary to
effect such application with the monies standing to the credit of such account.

 

8.Lien

 

The Bank is authorised to exercise a lien over all property of the Guarantor
coming into the possession or control of the Bank, for custody or any other
reason and whether or not in the ordinary course of banking business, with power
for the Bank to sell such property to satisfy the Guaranteed Monies.

 

9.Guarantor as Principal Debtor

 

As a separate obligation, the Guarantor shall be liable as a principal debtor
including, but not limited to, where any liability or obligation of the Customer
for any of the Guaranteed Monies is or becomes unlawful irrecoverable, invalid
or unenforceable for any reason including by reason of any legal limitation,
disability or incapacity or any other act, omission or circumstance which, but
for this provision, would discharge the Guarantor to any extent. Any Guaranteed
Monies which may not be recoverable from the Customer for any reason whatsoever
shall be recoverable by the Bank from the Guarantor as principal debtor by way
of indemnity under this separate obligation, on demand, together with Default
Interest thereon in accordance with Clause 3.03 above.

 

10.Variation of Terms and Release of Security

 

The Bank may at any time and without affecting or discharging this Guarantee or
the obligations of the Guarantor;

(i)extend, increase, renew, replace or otherwise vary any of the Banking
Facilities;

(ii)vary, exchange, abstain from perfecting or release any other security or
guarantee held or to be held by the Bank as security for the Guaranteed Monies;

(iii)give time for payment or accept any composition from and make any
arrangement with the Customer or any other person;

 

 

 

  

(iv)release any Guarantor from that Guarantor’s obligation under this Guarantee
or otherwise and give any time for payment, accept any composition from or make
any arrangement with any Guarantor;

(v)make demand under this Guarantee and enforce all or any of the Guarantor’s
obligation under this Guarantee without having enforced or sought to enforce any
rights or remedies which the Bank may have in respect of the Guaranteed Monies
against the Customer, any other surety or in relation to any other security; or

(vi)do or omit to do any thing which but for this provision would discharge any
Guarantor from liability under this Guarantee.

 

11.Guarantor as Trustee

 

11.01The Guarantor shall not, until the whole of the Guaranteed Monies have been
received by the Bank (and even though the Maximum Liability of the Guarantor may
be limited), exercise any right of subrogation, indemnity, set-off or
counterclaim against the Customer or any other Guarantor or person or any right
to participate in any security the Bank has in respect of the Guaranteed Monies
or, unless required by the Bank to do so, to prove in the bankruptcy or
liquidation of the Customer or any other Guarantor. The Guarantor shall hold any
amount recovered, as a result of the exercise of any of such right, on trust for
the Bank and shall pay the same to the Bank immediately on receipt.

11.02The Guarantor has not taken any security from the Customer or any other
Guarantor and agrees not to do so until the Bank has received the whole of the
Guaranteed Monies. Any security taken by the Guarantor in breach of this
provision shall be held in trust for the Bank as security for the Guaranteed
Monies and alt monies at any time received in respect thereof shall be paid to
the Bank immediately on receipt.

 

12.Negligence in Realisations

 

 

This Guarantee shall not be affected as security for the Guaranteed Monies by
any neglect by the Bank, or by any agent or receiver appointed by the Bank, in
connection with the realisation of any other security (whether by way of
mortgage guarantee or otherwise) which the Bank may hold now, or at any % time
in the future, for the Guaranteed Monies.

 

13.No Waiver

 

No act or omission by the Bank pursuant to this Guarantee shall affect its
rights, powers and remedies hereunder or any further or other exercise of such
rights, powers or remedies.

 

14.Assignment

 

The Guarantor may not assign or transfer any of its rights or obligations
hereunder. The Bank may assign any of its rights hereunder to a person in whose
favour it has made an assignment of all or any of the Banking Facilities.

 

15.Communications

 

Any notice, demand or other communication under this Guarantee shall be in
writing addressed to the Guarantor at its registered office address or at the
last address registered with the Bank and if addressed to the Bank at its office
specified in the Schedule or such other address as the Bank may notify to the
Guarantor for this purpose and may be delivered personally, by leaving it at
such address, by post, facsimile transmission or telex and shall be deemed to
have been delivered to the Guarantor at the time of personal delivery or on
leaving it at such address if sent by post at the time it would, in the ordinary
course of post, be delivered, if sent by facsimile transmission or telex on the
date of despatch, and to the Bank on the day of actual receipt.

 

16.Debt Collection and Disclosure of Information

 

16.01The Bank may employ debt collecting agent(s) to collect any sum due under
this Guarantee.

 

 

 

  

16.02Without prejudicing the rights of the Bank under any other agreement with
the Guarantor, the Guarantor consents to the Bank, for such purposes as the Bank
may consider reasonably appropriate, disclosing and/or obtaining information
about the Guarantor (including details of all or any transactions or dealings
between the Guarantor and the Bank) and this Guarantee, both within and outside
the Hong Kong Special Administrative Region, to or from (as the case may be):

 

(i)any agent, contractor or third party service provider which provides services
to the Bank in relation to the operation of its business (including without
limitation administrative, telecommunications, computer, payment or processing
services);

(ii)credit reference agencies;

(iii)any person to whom the Bank proposes to sell, assign or transfer, or has
sold, assigned or transferred, all or any of its rights in relation to this
Guarantee or the Banking Facilities;

(iv)any company within the HSBC Group, being HSBC Holdings pic and its
associated and subsidiary companies from time to time or any of its or their
agents; or

(v)any other person, if required or permitted by applicable laws, regulations,
regulators’ or other authorities’ guidelines or judicial process to do so.

 

16.03If any information disclosed by the Guarantor to the Bank includes
information of any third party, the Guarantor confirms and warrants that it has
obtained the consent of such third party to the provision of such information to
the Bank for such purposes and for disclosure to such persons as referred to in
Clause 16.02. The Guarantor agrees to indemnify and hold the Bank harmless from
all costs, penalties, damages and other losses incurred as a result of the
Guarantor’s breach of this Clause 16.03.

 

17.Severability

 

Each of the provisions of this Guarantee is severable and distinct from the
others and, if one or more of such provisions is or becomes illegal, invalid or
unenforceable, the remaining provisions shall not be affected in any way.

 

18.Governing Law and Jurisdiction

 

18.01This Guarantee is governed by and shall be construed in accordance with the
laws of the Hong Kong Special Administrative Region (“Hong Kong”).

18.02The Guarantor submits to the non-exclusive jurisdiction of the Hong Kong
courts but this Guarantee may be enforced in the courts of any competent
jurisdiction.

 

19.Governing Version

 

A Chinese translation of this Guarantee shall be provided to the Guarantor upon
request. The English version is the governing version and shall prevail whenever
there is any discrepancy between the English version and the Chinese version.

 

20.Process Agent

 

If a Process Agent is specified in the Schedule, service of any legal process on
the Process Agent shall constitute service on the Guarantor.

 

21.Headings

 

In this Guarantee the headings are for guidance only and shall not affect the
meaning of any clause.

 

22.Execution

 

IN WITNESS WHEREOF this Guarantee has been executed and delivered by the
Guarantor as a deed on.

 

 

 

  

Schedule

Details of Customer

1. Name (in Block Letters):HONG KONG HIGHPOWER TECHNOLOGY COMPANY LIMITED
*Address: 2. Name (in Block Letters):
*Address: 3. Name (in Block Letters):
*Address: 4. Name (in Block Letters):
*Address: 5. Name (in Block Letters):
*Address: 6. Name (in Block Letters):
*Address: 7. Name (in Block Letters):
*Address: 8. Name (in Block Letters):
*Address: 9. Name (in Block Letters):
*Address: 10. Name (in Block Letters):
*Address:

*P O Box is not acceptable.

 

Details of Guarantor

1.

Name (in Block Letters): SPRINGPOWER TECHNOLOGY (SHENZEN) CO LTD

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

2.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

3.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

4.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

 

 

 

  

5.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

6.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

7.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

8.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

9.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

10.

Name (in Block Letters):

*Address:

 

Identification Document Type and Number:

Name of Process Agent:

*Address of Process Agent:

,the Hong Kong Special Administrative Region

*P O Box is not acceptable.

 

Specified Sum (in relation to the definition of Maximum Liability)

Amount: USD8,000,000.-

 

Address of Bank’s Office (for the purpose of Clause 15 only)

1 Queen’s Road Central, Hong Kong, the Hong Kong Special Administrative Region

 

 

 

 

Signature of Guarantor 10 Signature of Witness Full Name (in Block Letters):
Office: Identification Document Type and Number:

 

Execution by Limited Company A. Executed under the Seal of the Guarantor in the
presence of the following Director(s) and/or Secretary:

Name of Guarantor: SPRINGPOWER TECHNOLOGY (SHENZHEN) CO LTD

Signature of Director/Secretary Signature of Director/Secretary

(Common) Corporate Seal

Full Name (in Block Letters) 

Full Name (in block Letters) Address Address Identification Document Type and
Number -J I .

Identification Document Type and Number

Duly Authorised by a Board Resolution Dated

Duly Authorised by a Board Resolution Dated 

 

Witnessed by:

Signature of Witness

Signature of Witness 

Full Name (in Block Letters)

Full Name (in Block Letters) 

Office Office

 

Name of Guarantor:

Signature of Director/Secretary Signature of Director/Secretary

Common Corporate Seal

Full Name (in Block Letters) Full Name (in Block Letters) Address Address
Identification Document Type and Number Identification Document Type and Number
Duly Authorised by a Board Resolution Dated Duly Authorised by a Board
Resolution Dated

 

 

 

  

Identification Document Type and Number

Witnessed by:

Signature of Witness Signature of Witness Full Name (in Block Letters) Full Name
(in Block Letters) Office Office Identification Document Type and Number
Identification Document Type and Number

 

Name of Guarantor:

Signature of Director/Secretary Signature of Director/Secretary

Common Corporate Seal

Full Name (in Block Letters) Full Name (in Block Letters) Address Address
Identification Document Type and Number Identification Document Type and Number
Duly Authorised by a Board Resolution Dated Duly Authorised by a Board
Resolution Dated

 

 

 

  